Citation Nr: 0408993	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-07 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
migraine headaches.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
sinus disorder.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for right foot plantar 
fasciitis on a direct basis.

5.  Entitlement to service connection for right foot plantar 
fasciitis as secondary to left heel spur syndrome.

6.  Entitlement to service connection for a sleep disorder.

7.  Entitlement to an evaluation in excess of 10 percent for 
left heel spur syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
October 1997.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  September 2001 by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On March 6, 2003, the veteran appeared and testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge at the RO.   A transcript of that hearing is of record.

After the hearing, in a statement dated March 7, 2003, the 
veteran's representative asserted on his behalf the following 
claims: entitlement to service connection for allergic 
rhinitis as secondary to service connected chronic 
laryngitis, residual of 2 excisions of vocal cord polyps; 
entitlement to service connection for a sleep disorder as 
secondary to service connected chronic laryngitis, residual 
of 2 excisions of vocal cord polyps; and entitlement to 
service connection for migraine headaches as secondary to 
service connected chronic laryngitis, residual of 2 excisions 
of vocal cord polyps.  Those claims, which have not yet been 
adjudicated by the RO, are referred to the RO for appropriate 
action.

This case is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


REMAND

Disability evaluations are determined by application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

The veteran's service connected disability of left heel spur 
syndrome has been rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5015 (2003) as a benign new growth of a bone.  A note to 
that diagnostic code provides that such disease will be rated 
on limitation of motion of the affected part as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5271 provides 
that moderate limited motion of an ankle warrants an 
evaluation of 10 percent and marked limited motion of an 
ankle warrants an evaluation of 20 percent.  

The Board notes that range of motion of the veteran's left 
ankle was not reported at either a VA general medical 
examination in May 1998 or at a VA feet examination in April 
2001.  The Board finds, therefore, that there is insufficient 
medical evidence to rate the veteran's left heel spur 
syndrome under Diagnostic Codes 5015-5271 and that another VA 
examination that should include a finding as to the range of 
motion of the veteran's left ankle is necessary to properly 
evaluate that disability, and this case will be remanded for 
that purpose.  The Board points out to the veteran that, when 
a claimant, without good cause, fails to report for a 
necessary examination, a claim for an increased evaluation 
shall be denied.  See 38 C.F.R. § 3.655 (2003).

In addition, the Board notes that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) became law.  
See Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA provides, inter 
alia, that, upon receipt of a substantially complete 
application for benefits, VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  The Board notes that, in the instant case, an RO 
letter to the veteran in March 2001 did not comply with the 
requirements of the VCAA for notice to the claimant.  While 
this case is in remand status, the notice provisions of the 
VCAA should be addressed.

Under the circumstances, this case is REMANDED for the 
following:

1. The veteran should be afforded an 
examination by a specialist in 
orthopedics to evaluate the current 
severity of the manifestations of left 
heel spur syndrome.  It is imperative 
that the examiner review the pertinent 
medical records in the claims file and a 
copy of this REMAND.  All indicated 
diagnostic studies should be performed.  
Range of motion of the veteran's left 
ankle should be reported in accordance 
with established VA examination 
procedures.  In accordance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
orthopedic examination report should 
cover any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the orthopedic examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during the flare-ups, 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature of any additional 
disability during a flare-up, that fact 
should be stated.

2. Thereafter, VA should review the 
claims file and undertake any other 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002), consistent with all 
governing legal authority.  Such action 
should, in any case, include informing 
the veteran of the evidence needed to 
support his claims and indicating whether 
the veteran should submit such evidence 
or whether VA will obtain and associate 
such evidence with the claims file.

After all of the aforementioned development has been 
completed, VA should readjudicate the claims that have been 
remanded based on a consideration of all of the evidence of 
record.  If the decision remains adverse to the veteran on 
any issue, he and his representative should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran, to obtain clarifying medical information, 
and to comply with the notice provisions of the VCAA.  By 
this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	M. S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




